LatimeR, Judge
(dissenting):
I dissent.
Prior to the time when the court-martial began its sentence deliberations, trial counsel read in its entirety a policy declaration of the Secretary of the Navy concerning the retention of persons convicted of crimes involving moral turpitude in the Naval service. Although cautionary instructions were not given, I have concluded that no error occurred. My reasons for this conclusion may be found in my dissent in United States v Estrada, 7 USCMA 635, 23 CMR 99, a companion case. Therefore, I would answer the first certified issue negatively, and there would then be no need to answer the second one at all. The result would be that I would not affirm the decision of the board of review.